Citation Nr: 0421739	
Decision Date: 08/09/04    Archive Date: 08/17/04

DOCKET NO.  02-21 706	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania

THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disorder.

2  Entitlement to a rating higher than 30 percent for post-
traumatic headaches.

3.  Entitlement to a rating higher than 30 percent for a scar 
over the right eye.

REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

The appellant

ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel




INTRODUCTION

The veteran had active military service from May 1970 to June 
1973.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a July 2002 rating decision of the Pittsburgh, 
Pennsylvania, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The RO denied service connection for 
degenerative disc and joint disease of the cervical spine.  
The RO also confirmed and continued 10 percent ratings 
assigned for headaches, as a residual of head trauma, and for 
a scar over the right eye.  During the pendency of this 
appeal, a decision review officer at the RO issued a decision 
in December 2002 increasing the rating for the post-traumatic 
headaches to 30 percent, effective March 1, 2001, and 
increasing the rating for the scar over the right eye also to 
30 percent, effective August 30, 2002.  The veteran since has 
continued to appeal for even higher ratings.  See AB v. 
Brown, 6 Vet. App. 35, 39 (1993).

Unfortunately, the Board cannot yet issue a decision in this 
appeal because further development of the evidence is needed.  
So the claims are being REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
you if further action is required on your part.


REMAND

With respect to the claim for service connection for a 
cervical spine disorder, the veteran's service medical 
records (SMRs) disclose no relevant complaints, findings or 
treatment for a neck injury following a motor vehicle 
accident in December 1970.  It resulted in a laceration of 
his right eyelid.  X-rays of his neck at that time were 
negative.  His neck and spine also were evaluated as normal 
during his May 1973 medical evaluation for separation from 
the military.  His military service ended in June 1973.



Added to the record in January 1981 was a report of the 
veteran's treatment at a civilian hospital in December 1970 
following the motor vehicle accident in question that took 
place while he was on active duty in military service.  There 
was no reference to complaints, findings or treatment of 
problems involving his neck or cervical spine.

Medical records from private physicians and treatment 
facilities show the veteran also was involved in another 
motor vehicle accident on September 16, 1993.  X-ray 
examination of his cervical spine at Jefferson Hospital on 
September 17, 1993 revealed degenerative osteophytes at the 
lower levels and disc space narrowing at C-5.  No fracture 
was identified.  Soft tissues appeared unremarkable.  There 
was decreased cervical lordosis compatible with muscle spasm.  
Multiple level degenerative changes of the cervical spine 
were detected on diagnostic imaging in November 1993.

Raymond J. Boylan, M.D., in a statement dated in April 1994, 
related the veteran's history of having experienced no neck 
problems prior to the September 1993 motor vehicle accident.  
Then, in a statement dated in March 1995, Dr. Boylan 
indicated that the veteran had degenerative disease of the 
cervical spine after a work-related accident and was 
complaining of headache, neck pain and right upper extremity 
pain.  John K-S Lee, M.D., in a statement dated in October 
1995, reported the veteran's history of having sustained a 
neck injury in September 1993.  The veteran specifically 
denied a previous history of neck injury or pain.  Dr. Lee's 
impression was that the veteran had post-traumatic myofascial 
pain syndrome in the neck and scapula, cervical and dorsal 
sprain syndrome, flares of pre-existing asymptomatic cervical 
spondylosis, left disc protrusion at C6-7, degenerative 
changes at the C3-4 and C4-5 levels and Temporomandibular 
joint (TMJ) syndrome.  It was the physician's opinion that 
these diagnostic conditions were a direct result of the 
September 1993 motor vehicle accident, years after service.

During his personal hearing in December 2002, the veteran 
testified that degenerative disc disease of the cervical 
spine resulted from his motor vehicle accident in service, 
not the one after.  He remarked that he developed neck and 
shoulder problems after that accident while on active duty.

To support his allegation of cervical spine disability as a 
consequence of the motor vehicle accident in service, as 
opposed to the one after, the veteran provided a videotape of 
a deposition of Daniel M. Bursick, M.D., a specialist in 
neurosurgery.  The deposition was obtained in connection with 
litigation following the veteran's September 1993 motor 
vehicle accident.  The pertinent substance of the physician's 
testimony was that Dr. Bursick began treating the veteran 
after that motor vehicle accident.  The veteran gave a 
history that he had been doing relatively well until the 
September 1993 motor vehicle accident.  Following the 
accident, he had experienced significant neck and shoulder 
pain, as well as headaches.  An MRI of the cervical spine 
following that motor vehicle accident showed wear and tear or 
degenerative changes of the C3-C7 segments, 
involving narrowing, roughening and some disc protrusion.

But in other testimony, the physician went on to state that 
degenerative changes of the cervical spine take a number of 
years to develop, often much longer than five years.  He 
acknowledged that the motor vehicle accident (after service) 
did not cause the degenerative changes of the veteran's 
cervical spine.  At the same time, however, he pointed out 
that the veteran was more prone to develop symptoms after the 
motor vehicle accident (after service), since the trauma from 
the accident was likely to cause further impingement on 
spinal nerves already narrowed by degenerative changes of the 
spinal column.  The physician emphasized that underlying 
degenerative changes of the cervical spine that pre-existed 
the motor vehicle accident (after service) were aggravated 
and accelerated by the trauma of that accident.  Although the 
veteran had a "bad neck" before the motor vehicle accident 
(after service), it was the trauma from that motor vehicle 
accident that was causal of the symptoms involving his head, 
shoulder and neck following that accident.



Additionally, in response to attorney questioning during the 
deposition, the physician acknowledged that he was unaware of 
medical treatment the veteran had received for a neck injury 
sustained in a third motor vehicle accident on November 20, 
1986.  The veteran was said to have been treated at St. Clair 
Hospital after that accident, where X-rays reportedly showed 
osteoarthritis of his cervical spine.  As well, testimony at 
the deposition brought out that he had retired in 1989 from 
the fire department, on workers compensation, because of 
shoulder disability.  Neither the reports of his treatment at 
St. Clair Hospital nor documents in connection with his 
retirement on workers compensation are part of the record 
on appeal.  So this evidence must be obtained.

In general, establishing service connection for a disability 
requires proof of the existence of the condition claimed and 
medical evidence showing a relationship or connection between 
the disability and a disease contracted or an injury 
sustained during active service.  See Boyer v. West, 210 F.3d 
1351, 1353 (Fed. Cir. 2000) ("A veteran seeking disability 
benefits must establish . . . the existence of a disability 
[and] a connection between the veteran's service and the 
disability . . .").  Also found at Maggitt v. West, 202 F.3d 
1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 
1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 
(2000); and Collaro v. West, 136 F.3d 1304, 1308 
(Fed. Cir. 1998).

Here, there is medical evidence confirming the veteran now 
has a cervical spine disorder.  As well, the medical evidence 
indicates that degenerative changes of his cervical spine 
were present prior to his motor vehicle accident in September 
1993 and may possibly have pre-existed his motor vehicle 
accident in November 1986.  His treating neurosurgeon 
suggested that degenerative changes of the cervical spine, 
first verified in 1993, were present for many years before 
that accident.  However, since the physician did not actually 
estimate how many years' degenerative changes of the cervical 
spine might have been present, an additional medical opinion 
concerning this would be helpful in determining the etiology 
of the veteran's current cervical spine disorder.  So an 
examination must be scheduled for this purpose.  38 U.S.C.A. 
§ 5103A(d) (West 2002).

With regards to the claim for a rating higher than 30 percent 
for the post-traumatic headaches, when examined by VA in 
February 1981, the veteran said that he had experienced 
recurring headaches since his automobile accident in service 
in 1970.  He then described headaches as occurring once or 
twice a week and as causing him to miss work at times.  
Subsequent medical records from private physicians show 
further complaints of headaches following the motor vehicle 
accident in 1993.  On VA examination in December 1996, the 
veteran described migraine attacks occurring two to three 
times per week, lasting for about 24 hours at a time.  
Private medical records, dated from September 1998 to 
February 2001, show his treatment for recurrent headaches.

VA medical records, dated from March 2001 to February 2002, 
also indicate recurrent complaints of headaches.  Clinicians 
made several adjustments or changes in medications to control 
them, as some medications appeared to be ineffective while 
others produced undesirable side effects.  In March 2001, the 
assessment was that the veteran's headaches were nearly 
intractable, and a CT scan of his head was ordered to rule 
out an aneurysm, cerebrovascular accident or any other 
malformation as an explanation of his headaches.  The report 
of that CT scan of the head, if performed, is not of record 
and must be obtained.

Further, in April 2001, the veteran reported that he had 
severe headaches four to five times per week.  He remarked 
that his headaches sometimes were associated with 
photophobia, but he then denied other physical symptoms 
associated with them.  He indicated that his headaches had 
kept him from working.  According to a June 2001 treatment 
entry, his headaches were poorly controlled.  In September 
2001, he reported that his headaches occurred almost daily.

A VA neurology evaluation was performed by a nurse 
practitioner in March 2002.  The clinician stated that a 
review had been made of VA neurology clinic notes, dated in 
April, September and December 2001.  The clinician did not 
record the veteran's history or description of symptoms, 
pointing out that the neurology clinic notes precluded the 
necessity of proceeding with a neurologic examination.  
Instead, the clinician related the following assessment 
contained in the VA clinical notes:  long history of 
untreated or poorly treated migraine headaches, now mostly  
transformed chronic rebound headaches, due to use of 
analgesia and possibly exacerbated by the veteran's cervical 
pain.  

Received in April 2002 were statements from the veteran's son 
and spouse.  Cumulatively, they were to the effect that the 
veteran experienced headaches daily and that he had such 
severe head pain that he was sometimes unable to drive a car 
and that he had to take many days off from work because of 
head pain.  

A review of the record demonstrates that the veteran's 
service-connected headache disorder was last effectively 
addressed by a VA examination for rating purposes more than 
seven years ago.  An up-to-date examination is needed to 
determine the current severity of his headaches.  

As for the claim for a rating higher than 30 percent for the 
scar over his right eye, the veteran's service medical 
records show that he sustained a facial laceration in the 
December 1970 automobile accident.  And when examined at a 
service department surgery clinic in February 1973, it was 
found that a scar on his right upper eyelid and forehead - 
as a residual of that trauma, had slight redundancy; but no 
surgery was indicated as necessary.  

A VA examination in February 1981 disclosed the veteran had a 
21/2-inch, diagonal scar extending from the right supraorbital 
area through the eyebrow and laterally across the upper 
eyelid.  Also, added to the claims file during 1997 were 
color photographs of his face showing the facial scar.  

At his personal hearing in December 2002, the veteran 
estimated that the scar about his right eyebrow was about 21/2 
to 3 inches long.  



The veteran was last afforded an examination of his service-
connected facial scar over 20 years ago, and he effectively 
claims increased disfigurement during the years since.  So he 
should be reexamined, particularly since the last examination 
for rating purposes was performed well before the new rating 
criteria for evaluating skin conditions - including scars - 
came into effect in August 2002.  See, e.g., Snuffer v. 
Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 
377 (1994).

Accordingly, this case is REMANDED to the RO for the 
following development and consideration:  

1.  Inquire of the veteran as to the 
names, addresses and dates of treatment 
by any medical providers, VA or non-VA, 
from whom he has received treatment for a 
neck disorder at any time since service, 
with particular reference to the report 
of the his purported treatment in 
November 1986 at St. Clair Hospital 
following a motor vehicle accident.  Also 
have him identify the names, addresses 
and dates of treatment by any medical 
providers, VA or non-VA, for headaches or 
for his facial scar since February 2001.  
In particular, obtain the report of any 
CT scan of the head performed by VA since 
March 2001.  Obtain any other records 
that are not currently on file, too.

2.  Also obtain copies of the document 
awarding the veteran workers' 
compensation benefits and copies of all 
medical records upon which that decision 
was based.  Once obtained, these records 
should be associated with the other 
evidence in the claims file.



3.  Ask the veteran to furnish any past 
employment records indicating the impact 
of his headaches on his occupational 
functioning.  This evidence may include, 
but is not limited to, records pertaining 
to lost time or sick leave used due to 
the service connected headaches, as well 
as any correspondence from an employer 
that would verify his contentions that 
his headaches limit him from working.  

4.  Thereafter, schedule the veteran for 
a VA orthopedic examination to obtain a 
medical opinion responding to the 
following question:

Is it at least as likely as not that 
either the veteran's cervical spine 
disorder had its onset in service as a 
result of the motor vehicle accident in 
December 1970 while on active duty; that 
degenerative joint disease (arthritis) of 
the cervical spine was present within the 
first 
post-service year; or that a cervical 
spine disorder is otherwise attributable 
to service - including the motor vehicle 
accident in service?  (Note:  there 
apparently have been three motor vehicle 
accidents in total - the initial one in 
service in December 1970, a later one 
after service in November 1986, and the 
most recent one in September 1993).  So 
please, if possible, indicate whether the 
current cervical spine disorder is 
as likely as not attributable to the 
accident in service or, instead, more 
likely attributable to the two accidents 
during the years since service.  And to 
facilitate making this important 
determination, please review the relevant 
evidence in the claims file, including a 
complete copy of this remand.  Please 
also note the legal standard of proof in 
formulating a response.

5.  Also schedule the veteran for VA 
neurologic and dermatologic examinations 
to determine the current severity of his 
service-connected post-traumatic 
headaches and scar over the right eye.  
The examinations must include a review of 
his history and current complaints, as 
well as comprehensive clinical 
evaluations.  

The neurologist must comment on the 
frequency, intensity and duration of the 
veteran's headaches, as well as the 
extent to which they might be expected to 
interfere with his occupational 
functioning, if he is in the workplace - 
and, most particularly, whether they 
might produce severe economic 
inadaptability in the workplace.

The dermatologist must comment on the 
extent of facial disfigurement produced 
by the scar over the right eyelid, in 
particular, whether the scar produces 
complete or exceptionally repugnant 
deformity, as specified by the former VA 
criteria for rating facial scars.  As 
well, the examiner must discuss the 
characteristics of disfigurement from the 
scar, specified by the revised VA 
criteria for rating facial scars.  
Accordingly, the RO should arrange for 
the examiner to be provided with both the 
former and revised versions of 38 C.F.R. 
§ 4.118, Diagnostic Code 7800.  

6.  Review the reports of the VA 
examinations to ensure each provides the 
information requested.  If not, 
take corrective action.  38 C.F.R. § 4.2; 
Stegall v. West, 11 Vet. App. 268 (1998).

7.  Then readjudicate the claims in light 
of any additional evidence obtained.  If 
any benefit sought on appeal is not 
granted, send the veteran and his 
representative an appropriate 
supplemental statement of the case (SSOC) 
and give them time to respond before 
returning the case to the Board for 
further appellate consideration.

The veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



